Per Curiam.
The appellants objected below to the admission of a site plan, prepared and filed by them in 1963 as a part of their application for a building permit, on the ground that this plan was “irrelevant and immaterial to the taking in 1970 and that the City could not seek to take advantage now of what it had exacted from the owners before permitting them to build at that time.” We find the plan to be both relevant and material.
Now, on an inadequate record, they would have us entertain a constitutional argument raised for the first time on appeal. This we will not do. Rule 5:7 (formerly Rule 1:8), Rules of Court; Boyce v. Maryland Casualty Co., 212 Va. 767, 188 S.E.2d 75 (1972); Clarendon House, Inc. v. Helfert, 213 Va. 28, 189 S.E.2d 331 (1972).

Affirmed.